Case 2:20-cv-00351-CCC-AME Document 41 Filed 05/04/21 Page 1 of 8 PageID: 2160




                            UNITED STATES DISTRICT COURT
                               DISTRICT OF NEW JERSEY


 DISCOVER GROWTH FUND, LLC,

                       Plaintiff,                    Civil Action No. 20-00351 (CCC) (AME)

 vs.                                                       JOINT DISCOVERY PLAN

 ANTHONY FIORINO, M.D.; DANIEL                            Initial Scheduling Conference
 KAZADO; DANIEL TEPER, M.D.; JEFFREY                       May 11, 2021 at 11:00 a.m.
 PALEY, M.D.; JOHN NECZESNY; THE
 ESTATE OF GARY H. RABIN; and JOHN
 DOE 1-10 and JANE DOE 1-10,

                       Defendants.


 Pursuant to Federal Rules of Civil Procedure 16 and 26(f) and Local Civil Rule 26.1(b), Plaintiff
 Discover Growth Fund, LLC (“Discover” or “Plaintiff”) and Defendants Anthony Fiorino, M.D.
 (“Fiorino”); Daniel Kazado (“Kazado”); Daniel Teper, M.D. (“Teper”); Jeffrey Paley, M.D.
 (“Paley”); John Neczesny (“Neczesny”), and the Estate of Gary H. Rabin (“Rabin”)
 (collectively, “Defendants”), (Plaintiff and Defendants together, “Parties”) have conferred and
 submit the following Joint Discovery Plan.
 Counsel:

 Counsel for Plaintiff:
 Dale E. Barney
 Gibbons P.C.
 One Gateway Center
 Newark NJ 07192-5310
 973.596.4500
 dbarney@gibbonslaw.com

 Counsel for Defendants Fiorino, Kazado, Teper, Neczesny and Rabin:
 John E. Jureller
 Klestadt Winters Jureller Southard & Stevens, LLP
 200 West 41st Street, 17th Floor
 New York, NY 10036
 212.972.3000
 jjureller@klestadt.com

 Counsel for Defendant Paley:
 Michael Rato
 Eliott Berman
 McElroy, Deutsch, Mulvaney & Carpenter, LLP
Case 2:20-cv-00351-CCC-AME Document 41 Filed 05/04/21 Page 2 of 8 PageID: 2161




 1300 Mount Kemble Avenue
 Morristown, NJ 07962-2075
 973-993-8100
 mrato@mdmc-law.com
 eberman@mdmc-law.com




 1.     Set forth a factual description of the case. Include the causes of action and
        affirmative defenses asserted.

 This is an action for fraud, negligent misrepresentation, and tortious interference as alleged in
 Plaintiff’s Corrected Amended Complaint for Fraud, Misrepresentation, Tortious Interference
 and Related Claims and Jury Demand (“Complaint”). Plaintiff’s causes of action arise out of a
 financing transaction in 2018 between Plaintiff and Immune Pharmaceuticals, Inc. (“Immune”),
 of which Defendants served as officers and/or directors. Plaintiff alleges that Defendants
 engaged in intentional and negligent misrepresentations regarding the collateral pledged to
 Plaintiff to secure Immune’s obligations to Plaintiff in connection with the 2018 financing
 transaction.

 Defendants deny any and all liability and have filed answers admitting, denying or lacking
 knowledge of the allegations in the Complaint. Defendants have asserted various affirmative
 defenses, including but not limited to (i) failure to state a cognizable claim; (ii) breach of
 contract; (iii) Plaintiff’s sophistication and lack of diligence; (iv) Plaintiff caused its own
 damages; (v) frustration of purpose; (vi) failure to mitigate; (vii) waiver; (vii) estoppel; (ix)
 laches; (x) unclean hands; (xi) third parties caused Plaintiff’s damages; (xii) Defendants owed no
 fiduciary duty to Plaintiff; (xiii) Defendants are exculpated by provisions of Immune’s
 Certificate of Incorporation; (xiv) res judicata and collateral estoppel; and (xv) lack of standing.

 Defendants (except for the Estate of Gary H. Rabin) filed a motion to dismiss the Complaint. By
 Order dated January 25, 2021, the Court granted the motion as to Count VI (Securities Fraud),
 without prejudice but denied the motion to the remaining counts in the complaint.


 2.     Have settlement discussions taken place? Yes_________ No               X

        (a)     If so, when?__________

 To date, the Parties have briefly discussed commencing settlement discussions, but no
 substantive discussions have begun.

        (b)     What was Plaintiff’s last demand?

 Monetary Demand: $______N/A________

 Non-Monetary Demand: $__N/A________


                                                  2
Case 2:20-cv-00351-CCC-AME Document 41 Filed 05/04/21 Page 3 of 8 PageID: 2162




        (c)     What was Defendants’ last offer?

 Monetary Demand: $______N/A________

 Non-Monetary Demand: $__N/A_______


 3.     The Parties have X__ have not __ exchanged the information required by Fed. R.
        Civ. P. 26(a)(1). If not, state the reason therefor.

 The Parties exchanged these disclosures on April 13, 2021. Plaintiff notes that Defendants did
 not include a Contested Facts section required by the Court’s Letter Order dated March 19, 2021
 [Doc 39] in their initial disclosures. Defendants note that on April 13, 2021 they supplied
 Plaintiff with all the information required by Fed. R. Civ. P. 26(a)(A)(1)(i)-(iv) and that the facts
 contested by Defendants are evident from their answers previously served on Plaintiff by
 Defendants.


 4.     Describe any discovery conducted other than the above disclosures.

 In connection with a contested matter in Immune’s bankruptcy case captioned Immune
 Pharmaceuticals, Inc., et al., Case No. 19-13273 (VFP) (“Bankruptcy Case”), Plaintiff
 conducted Fed. R. Bankr. P. 2004 examinations of Fiorino, Rabin, Neczesny and Paley
 regarding, inter alia, certain facts that are the subject of the Complaint. Current defense counsel
 were not involved in those examinations. The subject Defendants were represented in those
 examinations by Norris McLaughlin P.A., then-bankruptcy counsel to Immune in chapter 11.
 The Bankruptcy Case was converted to chapter 7 in April 2020.


 5.     Generally, dispositive Motions cannot be filed until the completion of discovery.
        Describe any Motions any party may seek to make prior to the completion of
        discovery. Include any jurisdictional Motions and Motions to Amend.

 One or more parties may seek to file discovery motions prior to the completion of discovery, to
 the extent the parties are unable to resolve any discovery issues without the Court’s assistance.
 Otherwise, the parties do not anticipate seeking any motions prior to the completion of
 discovery.


 6.     Discovery is needed on the following subjects:

 Discovery relating to the claims and defenses in the Parties’ pleadings, including the allegations
 in the Complaint as well as various related issues, claims, and affirmative defenses asserted in
 the Defendants’ answers.


 7.     Production of Computer-Based and Other Digital Information.


                                                   3
Case 2:20-cv-00351-CCC-AME Document 41 Filed 05/04/21 Page 4 of 8 PageID: 2163




 The Parties anticipate that discovery will include the request for production of computer-based or
 other digital information.


 8.     Should discovery be conducted in phases? If so, explain.

 Discovery should not be conducted in phases, except that expert discovery should commence
 only after fact discovery has been completed, as set forth in Exhibit A.


 9.     Number of Interrogatories:

 Plaintiff may serve a maximum of twenty-five (25) interrogatories on each Defendant, and each
 Defendant may serve a maximum of twenty-five (25) interrogatories on Plaintiff. If multiple
 Defendants are represented by the same counsel then all such Defendants may collectively serve
 a maximum of twenty-five (25) interrogatories on Plaintiff. The maximum number of
 interrogatories may be revised by agreement of the Parties or by order of the Court upon a
 showing of good cause.


 10.    Number of Requests for Admission:

 Except for evidentiary purposes, such as Requests for Admissions for authentication purposes
 only, Plaintiff may serve no more than fifty (50) Requests for Admission on each Defendant, and
 each Defendant may serve no more than fifty (50) Requests for Admission on Plaintiff. If
 multiple Defendants are represented by the same counsel then all such Defendants may
 collectively serve a maximum of fifty (50) Requests for Admission on Plaintiff. The maximum
 number of Requests for Admission may be revised by agreement of the Parties or by order of the
 Court upon a showing of good cause.


 11.    Number of Depositions:

        (i) Plaintiff may take a maximum of ten (10) depositions, and Defendants may
        collectively take a maximum of ten (10) depositions. The maximum number of
        depositions may be revised by agreement of the Parties or by Order of the Court upon a
        showing of good cause.

        (ii) Absent agreement of the Parties or by Order of the Court upon a showing of good
        cause, the Parties agree that each fact witness will be deposed only once. The Parties will
        coordinate scheduling of fact witness depositions, including Fed. R. Civ. P. 30(b)(6)
        deponents, and jointly conduct the single deposition of each fact witness.



        (iii) All depositions of the Parties will occur in the U.S. absent visa or public health travel
        restrictions and will proceed according to the Federal Rules of Civil Procedure and
        applicable Local Civil Rules and practices. In the event that any Party resides outside of


                                                   4
Case 2:20-cv-00351-CCC-AME Document 41 Filed 05/04/21 Page 5 of 8 PageID: 2164




        the U.S. and visa or public health travel restrictions prevent travel to the U.S., the parties
        will confer in good faith regarding a mutually agreeable deposition location outside the
        U.S. Given the current COVID-19 pandemic, the Parties agree to confer in good faith
        whether each deposition will be conducted live or remotely by videoconference via
        Zoom, Microsoft Teams, LiveNote or an equivalent platform.



 12.    Do you anticipate any special discovery needs (i.e., videotape/telephone depositions,
        problems with out-of-state witnesses or documents, etc.)? Yes__X____ No______. If
        so, explain.

 The COVID-19 pandemic may impact the procedures the Parties employ in order to comply with
 the discovery schedule ordered by the Court, for example through the use of videoconference
 depositions due to travel restrictions and stay-at-home orders and/or precautions. The Parties
 will evaluate any need for such special procedures in good faith and on an ongoing basis,
 including as may be warranted in the context of conducting document collection and witness
 depositions.


 13.    Set forth any special discovery mechanism or procedure requested, including data
        preservation orders or protective orders:

 Discovery Confidentiality and Data Preservation Orders may be required in this action. The
 Parties agree to confer in good faith to submit any such orders on a consensual basis.


 14.    The Parties propose the schedule attached as Exhibit A. The Parties’ respective
        positions regarding certain discovery end dates are set forth therein.

 15.    State whether this case is appropriate for voluntary arbitration (pursuant to L. Civ.
        R. 201.1 or otherwise), mediation (pursuant to L. Civ. R. 301 or otherwise),
        appointment of a special master or other special procedure. If not, explain why and
        state whether any such procedure may be appropriate at a later time (i.e., after
        exchange of pretrial disclosures, after completion of depositions, after disposition or
        dispositive motions, etc.).

 The Parties are open to discussion regarding possible mediation. The Parties do not believe that
 either voluntary arbitration or the appointment of a special master would be appropriate in this
 case.


 16.    Is this case appropriate for bifurcation? Yes______ No__X___.

 17.    We do______ do not___X___ consent to the trial being conducted by a Magistrate
        Judge.




                                                   5
Case 2:20-cv-00351-CCC-AME Document 41 Filed 05/04/21 Page 6 of 8 PageID: 2165




 GIBBONS P.C.
 Counsel to Plaintiff

 By: s/ Dale E. Barney              Dated: May 4, 2021

 Klestadt Winters Jureller Southard & Stevens, LLP
 Counsel for Defendants Fiorino, Kazado, Teper, Neczesny and Rabin

 By: s/ John E. Jureller            Dated: May 4, 2021

 McElroy, Deutsch, Mulvaney & Carpenter, LLP
 Counsel for Defendant Paley

 By: s/ Michael Rato                Dated: May 4, 2021




                                              6
Case 2:20-cv-00351-CCC-AME Document 41 Filed 05/04/21 Page 7 of 8 PageID: 2166




                                          EXHIBIT A


                              Event                                     Proposed Date


 Exchange Rule 26(a)(1) Initial Disclosures                        4/13/21


 Parties Submit Proposed Discovery Confidentiality Order           5/14/21


 Parties Submit Proposed Data Protection Order                     5/14/21


 Last Day to Seek to Add New Parties or Amend Pleadings            7/30/21


 Close of Fact Discovery                                           Plaintiff’s position:
                                                                   10/29/21

                                                                   Defendants’ position:
                                                                   12/31/21


 Exchange of Opening Expert Reports (on issues for which a party   Plaintiff’s position:
 bears the burden of proof)                                        11/29/21

                                                                   Defendants’ position:
                                                                   1/31/22


 Exchange of Responsive Expert Reports                             Plaintiff’s position:
                                                                   12/29/21

                                                                   Defendants’ position:
                                                                   3/3/22


 Exchange of Reply Expert Reports                                  Plaintiff’s position:
                                                                   1/13/22

                                                                   Defendants’ position:
                                                                   3/18/22




                                                 7
Case 2:20-cv-00351-CCC-AME Document 41 Filed 05/04/21 Page 8 of 8 PageID: 2167




                              Event                                     Proposed Date


 Close of Expert Discovery                                        Plaintiff’s position:
                                                                  2/13/22

                                                                  Defendants’ position:
                                                                  4/18/22


 Deadline for Filing Dispositive motions                          TBD


 Deadline for Submission of Proposed Joint Final Pretrial Order   TBD


 Final Pretrial Conference                                        TBD


 Jury Trial                                                       TBD




                                                8
